 
 
I 
108th CONGRESS 2d Session 
H. R. 4162 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Ryun of Kansas (for himself, Mr. Fattah, Mrs. Jones of Ohio, Ms. DeLauro, Mr. McDermott, Ms. Lee, Mr. Crane, Mr. Grijalva, Ms. Kilpatrick, Mr. Cummings, Mr. Jefferson, Mr. Owens, Mr. Thompson of Mississippi, Mr. Conyers, Ms. Corrine Brown of Florida, Mr. Meek of Florida, Mrs. Christensen, Mr. Towns, Ms. Carson of Indiana, Ms. Waters, Mr. Payne, Mr. Green of Texas, Mr. Tiahrt, Mr. Wamp, Mr. Hayworth, Mr. Terry, Mr. Wilson of South Carolina, Mr. Foley, Mr. Keller, Mr. Kingston, and Mr. Davis of Illinois) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To posthumously award a congressional gold medal to the Reverend Oliver L. Brown. 
 
 
1.Short TitleThis Act may be cited as the Reverend Oliver L. Brown Congressional Gold Medal Act. 
2.FindingsThe Congress finds that— 
(1)Oliver L. Brown is the namesake of the landmark United States Supreme Court decision of 1954, Brown v. Board of Education (347 U.S. 483, 1954); 
(2)Oliver L. Brown is honored as the lead plaintiff in the Topeka, Kansas case which posed a legal challenge to racial segregation in public education; 
(3)by 1950, African-American parents began to renew their efforts to challenge State laws that only permitted their children to attend certain schools, and as a result, they organized through the National Association for the Advancement of Colored People (the NAACP), an organization founded in 1909 to address the issue of the unequal and discriminatory treatment experienced by African-Americans throughout the country; 
(4)Oliver L. Brown became part of the NAACP strategy led first by Charles Houston and later by Thurgood Marshall, to file suit against various school boards on behalf of such parents and their children; 
(5)Oliver L. Brown was a member of a distinguished group of plaintiffs in cases from Kansas (Brown v. Board of Education), Delaware (Gebhart v. Belton), South Carolina (Briggs v. Elliot), and Virginia (Davis v. County School Board of Prince Edward County) that were combined by the United States Supreme Court in Brown v. Board of Education, and in Washington, D.C. (Bolling v. Sharpe), considered separately by the Supreme Court with respect to the District of Columbia; 
(6)with respect to cases filed in the State of Kansas— 
(A)there were 11 school integration cases dating from 1881 to 1949, prior to Brown v. Board of Education in 1954; 
(B)in many instances, the schools for African-American children were substandard facilities with out-of-date textbooks and often no basic school supplies; 
(C)in the fall of 1950, members of the Topeka, Kansas chapter of the NAACP agreed to again challenge the separate but equal doctrine governing public education; 
(D)on February 28, 1951, the NAACP filed their case as Oliver L. Brown et al. v. The Board of Education of Topeka, Kansas (which represented a group of 13 parents and 20 children); 
(E)the district court ruled in favor of the school board and the case was appealed to the United States Supreme Court; 
(F)at the Supreme Court level, the case was combined with other NAACP cases from Delaware, South Carolina, Virginia, and Washington, D.C. (which was later heard separately); and 
(G)the combined cases became known as Oliver L. Brown et al. v. The Board of Education of Topeka, et al.; 
(7)with respect to the Virginia case of Davis et al. v. Prince Edward County Board of Supervisors— 
(A)one of the few public high schools available to African-Americans in the State of Virginia was Robert Moton High School in Prince Edward County; 
(B)built in 1943, it was never large enough to accommodate its student population; 
(C)the gross inadequacies of these classrooms sparked a student strike in 1951; 
(D)the NAACP soon joined their struggles and challenged the inferior quality of their school facilities in court; and 
(E)although the United States District Court ordered that the plaintiffs be provided with equal school facilities, they were denied access to the schools for white students in their area; 
(8)with respect to the South Carolina case of Briggs v. R.W. Elliott— 
(A)in Clarendon County, South Carolina, the State NAACP first attempted, unsuccessfully and with a single plaintiff, to take legal action in 1947 against the inferior conditions that African-American students experienced under South Carolina’s racially segregated school system; 
(B)by 1951, community activists convinced African-American parents to join the NAACP efforts to file a class action suit in United States District Court; 
(C)the court found that the schools designated for African-Americans were grossly inadequate in terms of buildings, transportation, and teacher salaries when compared to the schools provided for white students; and 
(D)an order to equalize the facilities was virtually ignored by school officials, and the schools were never made equal; 
(9)with respect to the Delaware cases of Belton v. Gebhart and Bulah v. Gebhart— 
(A)first petitioned in 1951, these cases challenged the inferior conditions of 2 African-American schools; 
(B)in the suburb of Claymont, Delaware, African-American children were prohibited from attending the area’s local high school, and in the rural community of Hockessin, Delaware, African-American students were forced to attend a dilapidated 1-room schoolhouse, and were not provided transportation to the school, while white children in the area were provided transportation and a better school facility; 
(C)both plaintiffs were represented by local NAACP attorneys; and 
(D)though the State Supreme Court ruled in favor of the plaintiffs, the decision did not apply to all schools in Delaware; 
(10)with respect to the District of Columbia case of Bolling, et al. v. C. Melvin Sharpe, et al.— 
(A)11 African-American junior high school students were taken on a field trip to Washington, D.C.’s new John Philip Sousa School for white students only; 
(B)the African-American students were denied admittance to the school and ordered to return to their inadequate school; and 
(C)in 1951, a suit was filed on behalf of the students, and after review with the Brown case in 1954, the United States Supreme Court ruled that segregation in the Nation’s capital was unconstitutional; 
(11)on May 17, 1954, at 12:52 p.m., the United States Supreme Court ruled that the discriminatory nature of racial segregation violates the 14th Amendment to the Constitution, which guarantees all citizens equal protection of the laws; 
(12)the decision in Brown v. Board of Education set the stage for dismantling racial segregation throughout the country; 
(13)the quiet courage of Oliver L. Brown and his fellow plaintiffs asserted the right of African-American people to have equal access to social, political, and communal structures; 
(14)our country is indebted to the work of the NAACP Legal Defense and Educational Fund, Inc., Howard University Law School, the NAACP, and the individual plaintiffs in the cases considered by the Supreme Court; 
(15)Reverend Oliver L. Brown died in 1961, and because the landmark United States Supreme Court decision bears his name, he is remembered as an icon for justice, freedom, and equal rights; and 
(16)the national importance of the Brown v. Board of Education decision had a profound impact on American culture, affecting families, communities, and governments by outlawing racial segregation in public education, resulting in the abolition of legal discrimination on any basis. 
3.Congressional gold medal 
(a)Presentation authorized 
(1)In generalThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration of the Reverend Oliver L. Brown, in recognition of his and his fellow plaintiffs’ enduring contributions to civil rights and American society. 
(2)DisplayThe medal presented under paragraph (1) shall be maintained and displayed at the Brown Foundation of Topeka, Kansas. 
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3, under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
5.Status of medals 
(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 
6.Authority to use fund amounts; proceeds of sale 
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited into the United States Mint Public Enterprise Fund. 
 
